Citation Nr: 1454209	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  09-44 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for disability manifested by chest pain.

2.  Entitlement to a rating in excess of 10 percent for right elbow strain.

3.  Entitlement to a rating in excess of 10 percent for left elbow strain.

4.  Entitlement to a total rating for compensation purposes based upon individual unemployability.


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel
INTRODUCTION

The Veteran served on active duty from November 1986 to March 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and July 2009 rating decisions by the Department of Veterans Affairs (VA) regional office in Roanoke, Virginia (RO).  


REMAND

Chest Pain

In December 2013, the Board remanded the Veteran's claim of entitlement to service connection for a disability manifested by chest pain, in part, in order to provide her another VA examination.  While this claim was in remand status, the Veteran underwent a VA examination in April 2014.  After reviewing the evidence of record and administering a clinical evaluation, the examiner rendered diagnoses of mild mitral valve regurgitation, mild tricuspid regurgitation, and pulmonic regurgitation.  With respect to the etiology, the examiner indicated that the disabilities were "congenital."  With respect to the Veteran's chest pain, the examiner then rendered the following opinion:

It is felt her chest pain is not is not cardiac in origine [sic], likely chest wall pain[.]  I wonder [if] her chest pain/palpation is depression related.

...

Therefore[,] it is felt the chest pain was LESS LIKELY AS not related to military service, not disabling findings (she walked more than 8 minutes on stress test to stage IV Bruce protocol) her holter is normal, echocardiogram with EF from 55 to 65%, normal wall motion this was after 21 yrs of service and there was no cardiac findings while in service...

(Capitalization in the original).

Despite opining that the Veteran's cardiac disabilities were congenital in nature, the examiner did not provide an opinion as to whether these disabilities were congenital "diseases" versus congenital "defects."  Further, the examiner did not provide an opinion as to whether any congenital disease was aggravated beyond the natural course thereof during the Veteran's active duty, or whether any there was any disability superimposed on a congenital defect.  Further, with respect to chest pain, the examiner opined that it was "felt" as though it was not cardiac in nature.  However, in rendering the opinion that the Veteran's chest pain was "less likely as not" related to her active duty, the examiner cited to cardiological clinical evidence.  The examiner also "wondered" if the Veteran's chest pain was psychiatric in nature, but provided no definitive opinion or underlying rationale.  For these reasons, the Board finds that the April 2014 VA examination is inadequate and, thus, a remand to obtain a supplemental opinion or provide the Veteran with a new VA examination is required.

Right and Left Elbows

During the April 2014 VA examination, the Veteran reported that she experienced increased throbbing and aching in both elbows during cold, rainy weather, but then denied any flare ups.  However, the examiner then indicated that the Veteran endorsed flare-ups that impact the functioning of her elbows.  When asked to provide a description of the impact caused by flare-ups, the examiner stated "weather."  The Board finds that the April 2014 VA examination findings are contradictory and, further, inadequately describe the functional loss or impairment resulting from the Veteran's service-connected right and left elbow disabilities.  As such, the Board finds that a remand is required in order to obtain a supplemental opinion.


A Total Rating For Compensation Purposes 
Based Upon Individual Unemployability

The April 2014 VA examiner was asked to render an opinion as to whether the Veteran's service-connected disabilities prevented her from securing and following substantially gainful employment consistent with her education and occupational experience.  At the time of the April 2014 VA examination, service connection was in effect for the Veteran's posttraumatic disorder (PTSD), assigned a 50 percent evaluation.  At the conclusion of the examination, the examiner stated that he/she was not a psychiatrist and, thus, was not able to comment on how the Veteran's service-connected PTSD affected her employability.  Given that the regulations require that all service-connected disability must be considered with respect to employability, the claimed inability of this examiner to consider the Veteran's PTSD renders the April 2014 opinion inadequate.  As such, a remand is required to provide the Veteran another VA examination.

Additionally, the Veteran's claim of entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) is inextricably intertwined with the increased rating claims at issue herein.  For this reason, the Board finds that the Veteran's claim of entitlement to TDIU must be remanded for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to obtain a supplemental opinion from the April 2014 VA examiner.  If the April 2014 VA examiner is not available, the RO must provide the Veteran with another VA examination.  After a review of the evidence of record, in the form of electronic records, the examiner must specifically address the following questions:

(a)  Is any current cardiac disability, including mild mitral valve regurgitation, mild tricuspid regurgitation, and pulmonic regurgitation, a congenital or development defect or disease? 

 (i) If a congenital or development defect, did the Veteran experience a superimposed injury or disease during her active duty?

 (ii) If a congenital or development disease, was any such disease aggravated beyond its natural course during her active duty?

(b)  Is there any diagnosable non-cardiac disability manifested by chest pain, to include any psychiatric disability?  

(i)  If so, what is the nature of any such disability?

(ii)  Was any such disability incurred in or due to her active duty or aggravated beyond its natural course by a service-connected disability?

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must attempt to obtain s supplemental opinion from the April 2014 VA examiner as to the current severity of her service-connected right and left elbow disorders.  If the April 2014 VA examiner is not available, the RO must provide the Veteran with another VA examination.  After a review of the evidence of record, in the form of electronic records, the examiner must specifically provide a discussion as to the functional impairment associated with the Veteran's service-connected right and left elbow disorders, to include during flare-ups, if any.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The Veteran must be afforded an appropriate VA examination to determine to determine the functional effects of her service-connected disabilities on her ability to obtain and maintain employment consistent with her education and occupational experience.  The claims file, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities preclude her from securing and following substantially gainful employment consistent with her education and occupational experience.  This opinion must be provided without consideration of the Veteran's nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until she receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

